

115 HR 5821 IH: Wasteful Defense Spending Reduction Act of 2018
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5821IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Mr. Kind (for himself and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Rules, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a process for the termination of certain programs of the Department of Defense.
	
 1.Short titleThis Act may be cited as the Wasteful Defense Spending Reduction Act of 2018. 2.Deficit reductionNotwithstanding any other provision of law, any amounts appropriated for a covered program terminated pursuant to this Act that remain after the date of such termination shall be deobligated and rescinded and returned to the general fund of the Treasury for the purpose of deficit reduction.
		3.The Commission
 (a)EstablishmentThere is established an independent commission to be known as the Wasteful Defense Spending Reduction Commission (referred to in this Act as the Commission). (b)DutiesThe Commission shall review covered programs of the Department of Defense and make recommendations for the termination of such programs.
			(c)Appointment
 (1)The Commission shall be composed of 11 members appointed by the President. The President shall transmit to the congressional defense committees the names of the individuals appointed to the Commission by not later than January 2, 2019.
 (2)In selecting individuals for appointments to the Commission, the President should consult with— (A)the Speaker of the House of Representatives concerning the appointment of 2 members;
 (B)the majority leader of the Senate concerning the appointment of 2 members; (C)the minority leader of the House of Representatives concerning the appointment of 2 members; and
 (D)the minority leader of the Senate concerning the appointment of 2 members. (3)Not more than 6 members of the Commission may be affiliated with the same political party.
 (4)At the time the President appoints individuals to the Commission, the President shall designate one such individual who shall serve as Chairperson of the Commission.
 (d)TermsEach member of the Commission shall serve for the life of the Commission. (e)Meetings (1)The Commission shall meet only during calendar years 2019 through 2021.
 (2)Each meeting of the Commission, other than meetings in which classified information is to be discussed, shall be open to the public.
 (f)VacanciesA vacancy in the Commission shall be filled in the same manner as the original appointment. (g)Pay and travel expenses (1) (A)Each member, other than the Chairperson, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission.
 (B)The Chairperson shall be paid for each day referred to in subparagraph (A) at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314 of title 5, United States Code.
 (2)Members shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
				(h)Director of staff
 (1)The Commission shall appoint a Director who has not served on active duty in the Armed Forces or as a civilian employee of the Department of Defense during the 1-year period preceding the date of such appointment.
 (2)The Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
				(i)Staff
 (1)Subject to paragraphs (2) and (3), the Director, with the approval of the Commission, may appoint and fix the pay of additional personnel.
 (2)The Director may make such appointments without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and any personnel so appointed may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of basic pay payable for GS–18 of the General Schedule.
 (3)Not more than one-third of the personnel employed by or detailed to the Commission may be on detail from the Department of Defense.
 (4)Upon request of the Director, the head of any Federal Department or Agency may detail any of the personnel of that Department or Agency to the Commission to assist the Commission in carrying out its duties under this Act.
 (5)The Comptroller General of the United States shall provide assistance, including the detailing of employees, to the Commission in accordance with an agreement entered into with the Commission.
				(j)Other authority
 (1)The Commission may procure by contract, to the extent funds are available, the temporary or intermittent services of experts or consultants pursuant to section 3109 of title 5, United States Code.
 (2)The Commission may lease space and acquire personal property to the extent funds are available. (k)FundingThere are authorized to be appropriated for the Commission such sums as may be necessary for fiscal years 2019 through 2022. Any amounts appropriated under the preceding sentence that remain after the date of the termination of the Commission under subsection (l) shall be deobligated and rescinded and returned to the general fund of the Treasury for the purpose of deficit reduction.
 (l)TerminationThe Commission shall terminate on December 31, 2021. (m)Prohibition against restricting communicationsSection 1034 of title 10, United States Code, shall apply with respect to communications with the Commission.
 (n)Federal Advisory Committee ActExcept as otherwise provided in this section, the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Commission.
 4.ReportNot later than December 31, 2021, the Commission shall submit to the congressional defense committees a report that includes—
 (1)the Commission’s recommendations for the termination of covered programs; and (2)a schedule for the termination of the covered programs identified under paragraph (1), set forth separately for each such program.
			5.Congressional approval
 (a)In GeneralThe Secretary may not terminate a program recommended for termination in the report under section 4 unless a joint resolution approving such termination is enacted in accordance with subsection (b).
			(b)Joint resolution of approval
 (1)Notwithstanding any rule of the Senate or the House of Representatives, not later than 90 days after the date on which the Commission submits the report under section 4, each House of Congress shall meet to consider a vote on a joint resolution to approve the recommendations of the Commission included in such report in their entirety.
 (2)For purposes of this subsection, the days on which either House of Congress is not in session because of an adjournment of more than 3 days to a day certain shall be excluded in the computation of a period.
 (3)Paragraphs (1) and (2) are enacted by Congress— (A)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such they are deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in the House in the case of resolutions described by this subsection; and they supersede other rules only to the extent that they are inconsistent therewith; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 6.ImplementationThe Secretary of Defense shall carry out the termination of the programs approved for termination in a joint resolution under section 5 in accordance with the schedule for the termination of such programs recommended by the Commission under paragraph (2) of section 4.
 7.DefinitionsIn this Act: (1)Covered programThe term covered program means any procurement program of the Department of Defense.
 (2)Congressional defense committeesThe term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 